DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examined and Amendment, each filed September 29, 2022, are acknowledged.
Claims 1-2, 7-15 and 20-23 are pending. Claims 2, 7, 9-15 and 23 are being examined on the merits. Claims 1, 8 and 20-22 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed September 29, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments 
and claim amendments:
Objection to claim 12
Rejection of claim 15 under 35 USC § 112(b)
Rejection of claim 23 under 35 USC § 112(d)

Rejection of claims 2, 7, 9, 11-14 and 23 under 35 USC § 103 over Suzhou in view of 
Milbury and An, as evidenced by GenBank Accession No. JQ248012.1; Rejection of claims 10 and 15 under 35 USC § 103 over Suzhou in view of Milbury and An, as evidenced by GenBank Accession No. JQ248012.1
Applicant argues that the rejection of, in particular, independent claim 2 should be 
withdrawn as the Office has not made a prima facie showing of obviousness. More specifically, Applicant argues that the Office failed to establish a reasonable rationale for adjusting the teachings of the cited references to arrive at the instantly claimed method (Remarks, p. 6).
	The Examiner disagrees. First, Applicant argues that the Tm of the amplicon created by the Suzhou primers is incorrectly reported as 79.46°C on p. 9 of the Final Office Action mailed March 31, 2022 (Remarks, p. 7). The Examiner agrees with Applicant’s assertion that the Suzhou primers generate an amplicon that has a Tm of 79.04°C. However, this distinction does not change the analysis underlying the rejection, as claim 2 recites a Tc of 79°C, and the specification teaches that this should be construed as 78°C to 80°C. This is discussed in more detail below in the Claim Interpretation section.
	Second, Applicant argues that the Office cited nothing that would point the ordinary artisan to the particular shorter nucleic acid fragments selected by Applicant as primers, which would then be used in combination with COLD-PCR and the Tc required by the claims (Remarks, pp. 7-8). First, for the reasons discussed in the 35 USC § 112(b) rejection below, the Examiner does not agree that claim 2 clearly requires shortening the Suzhou primers. Second, to the extent that claim 2 can be construed to require shortening the Suzhou primers, the Examiner also does not agree with Applicant’s argument that the only way to structure a proper prima facie showing of obviousness is to first shorten/modify the Suzhou primers and then find a reason to use those modified primers in the COLD-PCR. As noted previously and below, Suzhou essentially teaches the entire claim 2 method, except for specifying COLD-PCR as the type of PCR and the particular recited Tc. The ordinary artisan would have been motivated to modify the Suzhou method to incorporate COLD-PCR to optimize the ability of the Suzhou method to selectively amplify low-abundance variants. In conjunction with modifying the Suzhou method with COLD-PCR, the ordinary artisan would determine the Tc experimentally, as taught by Milbury, and if necessary, optimize the Tc and concomitantly the primers, including possibly their length, through routine experimentation to detect the particular target. Design and modification of primers is known in the art generally, as taught by An, and, Milbury additionally teaches design and modification principles specific to COLD-PCR. As to specifically shortening the primers, Milbury teaches that the principle underlying COLD-PCR is the difference in amplicon melting temperature between amplicons comprising the wild-type/majority alleles and amplicons comprising the low-abundance alleles (p. 3, para. 3). Milbury also teaches that shorter amplicons (which could be produced by shortening the primers) are better for the COLD-PCR assay because single-base mismatches have a larger impact on amplicon Tm within shorter PCR products (p. 5, para. 3). This principle is also discussed in the newly added Gundry reference, cited below in the 35 USC § 103 rejection. Finally, Applicant argues that the “claimed combination of primers, COLD-PCR and Tc provide a highly specific method of detecting KRAS mutations that is improved over the prior art” (Remarks, p. 8). An assertion that the claimed invention is an “improvement” over the art does not rebut a prima facie showing of obviousness. 
 	These arguments are not persuasive. However, in an attempt to advance prosecution, the rejections have been revised for clarity.


Claim Interpretation
Independent claim 2 recites, in part, a method for detecting … a mutation … comprising amplification … using COLD-PCR and … nucleic acids consisting of the following sequences: [SEQ ID NOs: 1 and 2]. The claim uses the transitional phrase “consisting of” in the body of the claim. In such a case, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements”. MPEP 2111.03 II. Here, the claim term that is “set off with ‘consisting of’” is “nucleic acids” [e.g., primers], so that claim 2 is limited to performing COLD-PCR with the group of the two nucleic acids SEQ ID NOs: 1 and 2, and could not have an additional, e.g., probe sequence. 
The instant specification teaches that “where a precise Tc value is given, this is intended to cover a close range of possible Tc’s …. For example … a Tc value of 79°C, … is intended to cover[] a slightly different temperature … for example from 78°C to 80°C” (p. 22, ll. 7-11). Thus, the Tc of 79°C in claim 2 is being interpreted as 79°C ± at least 1°C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites, in part, “a method for detecting … a mutation … comprising amplification … using COLD-PCR and … nucleic acids consisting of the following sequences: [SEQ ID NOs: 1 and 2]”. The meaning of “the following sequences: [SEQ ID NOs: 1 and 2]” is unclear. As noted above in the Claim Interpretation, the claim uses the transitional phrase “consisting of” in the body of the claim, and the term that is “set off with ‘consisting of’” is “nucleic acids” [e.g., primers], so that claim 2 is limited to performing COLD-PCR with the group of the two nucleic acids SEQ ID NOs: 1 and 2, and could not have an additional, e.g., probe sequence. The term “consisting of”, however, does not “set off” the sequences themselves. Thus, it is not clear if the limitation “sequences … [SEQ ID NOs: 1 and 2]” is intended to be interpreted as any nucleic acid which comprises at least all of the nucleotides of SEQ ID NOs: 1 and 2, respectively, or if it is intended to be interpreted as being limited to the nucleotides consisting of those recited in SEQ ID NOs: 1 and 2, respectively. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
For purposes of examination, the limitation “sequences … [SEQ ID NOs: 1 and 2]” is being interpreted as being limited to the nucleotides consisting of those specifically recited in SEQ ID NOs: 1 and 2, respectively.
	Claims 7, 9-15 and 23 depend from claim 2, and consequently incorporate the indefiniteness issues of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 9, 11-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou1 (CN 101875972 A, and English machine translation) in view of Milbury2 (COLD-PCR: improving the sensitivity of molecular diagnostics assays, Expert Rev Mol Diagn, 11(2): 1-18, 2011), An (US Patent App. Pub. No. 2003/0050470) and Gundry (Amplicon Melting Analysis with Labeled Primers: A Closed-Tube Method for Differentiating Homozygotes and Heterozygotes, Clinical Chemistry, 49(3): 396-406, 2003), as evidenced by GenBank Accession No. JQ248012.13 (Homo sapiens clone B1102248 GTPase KRAS (KRAS) gene, exon 2 and partial cds, 2012).

Regarding the Suzhou reference, the citations below are to the English machine 
translation.

Regarding independent claim 2, Suzhou teaches …
A method for detecting the presence of a mutation in the KRAS gene in a sample 
obtained from a subject (p. 1, para. 1: “rapid detection of KRAS gene mutations”; p. 2, para. 6: “serum or plasma … [or] pathological tissue”);
the method comprising amplification of the region of interest using 
nucleic acids with the following sequences (p. 2, last para.: “specifically amplifying a KRAS gene targeting sequence”);
AAAACAAGATTTACCTCTATTGTTGGA [SEQ ID NO: 1] and 
AGGCCTGCTGAAAATGACT [SEQ ID NO: 2] (p. 2, last para.: “primer pairs for specifically amplifying a KRAS gene targeting sequence”; p. 3, para. 2: “the continuous nucleotide sequence is selected from a nucleotide sequence of one of SEQ ID NOs: 3-22”; Suzhou SEQ ID NO: 22 (Suzhou Sequence Listing, p. 27), which is 28 nucleotides in length, has 100% homology to the 27 nucleotides of instant SEQ ID NO: 1, and Suzhou SEQ ID NO: 15 (Suzhou Sequence Listing, p. 26), which is 27 nucleotides in length, has 100% homology to the 20 nucleotides of instant SEQ ID NO: 2). While instant SEQ ID NOs: 1 and 2 are shorter than the corresponding Suzhou primers, the instantly claimed shorter primers would have been obvious to the ordinary artisan for the reasons discussed below.
	
Regarding the limitation … using COLD-PCR, Suzhou teaches wherein the amplification is 
performed by PCR (p. 3, para. 8), and Milbury teaches wherein the PCR is COLD-PCR (e.g., abstract).

Regarding the limitation … wherein the Tc of the COLD-PCR is 79°C, Milbury as 
evidenced by GenBank Accession No. JQ248012.1 suggests this limitation. Specifically, Milbury teaches that the “Tc is usually equal to the melting temperature (Tm) – 1, where Tm is the experimentally determined melting temperature of the amplicon” (p. 12, para. 7). Milbury also describes how to design a COLD-PCR reaction, and how to experimentally determine the Tm (p. 5, paras. 3-6). 
Further, the Suzhou primers amplify a 144 nucleotide region of KRAS, as evidenced by GenBank Accession No. JQ248012.1. That 144 nucleotide region of KRAS has a Tm of 79.04°C, calculated according to the nearest neighbor method.4 Further to the teachings of Milbury, the expected Tc would be 78.04°C (1 degree lower than the Tm), and that Tc would be confirmed experimentally. Therefore, even just using estimations, the prior art suggests a Tc within the range of 78-80°C, as required by claim 2 (in view of the teachings in the specification as to interpretation of temperature limitations). 

Regarding the limitation … using chemically synthesized nucleic acids consisting of [SEQ 
ID NOs: 1 and 2], as noted above, Suzhou teaches these limitations. However, to the extent that the primers would be optimized in conjunction with modifying the Suzhou method with the Milbury COLD-PCR and experimentally confirming the Tc, optimizing primer design is generally known in the art. An teaches “[v]arious probes and primers can be designed around the disclosed nucleotide sequences. Primers can be of any length, but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the residue is 2, etc., an algorithm defining all primers can be proposed: 
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus 1 (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 … and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 … and so on” (paras. 65-67). An also teaches chemically synthesizing short oligonucleotides (para. 70).
Therefore, An not only teaches designing primers or probes based on a known sequence, but also teaches an algorithm for defining all possible primers and probes of a given length based on a known sequence. In this respect, An teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence. While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study. 
Further, as to specifically shortening the primers, Milbury teaches that the principle underlying COLD-PCR is the difference in amplicon melting temperature between amplicons comprising the wild-type/majority alleles and amplicons comprising the low-abundance alleles (p. 3, para. 3). Milbury also teaches that shorter amplicons (which could be produced by shortening the primers) are better for the COLD-PCR assay because single-base mismatches have a larger impact on amplicon Tm within shorter PCR products (p. 5, para. 3). This principle is also discussed in Gundry, which teaches that amplicons with single nucleotide differences can be distinguished by their disparate melting temperatures, but that the differences in melting temperatures decrease as the amplicon size increases (e.g., Fig. 4; p. 400, right col., para. 2). Thus, the ordinary artisan would understand that shortening the amplicon size would increase the ability of the COLD-PCR to distinguish between amplicons comprising the wild-type/majority alleles and amplicons comprising the low-abundance alleles.

Finally, regarding the requirement that the combination of instant SEQ ID NOs: 1 and 2 be used together in the same reaction, Suzhou teaches that SEQ ID NO: 22, of which instant SEQ ID NO: 1 is a subsequence, and that SEQ ID NO: 15, of which instant SEQ ID NO: 2 is a subsequence, can each be used to amplify a region of the KRAS gene, as noted above. Suzhou only teaches 20 primers total (SEQ ID NOs: 3-22), some of which are forward and some of which are reverse primers (p. 45, para. 3). Also as noted above, Suzhou SEQ ID NOs: 22 and 15 correspond to the KRAS gene exon 2 (as evidenced by GenBank Accession No. JQ248012.1). Thus, while Suzhou does not explicitly teach performing an amplification using the combination of SEQ ID NOs: 22 and 15, based on the teachings in Suzhou of a limited number of useful primers, and the teachings of the sequence of the KRAS gene exon 2 in GenBank Accession No. JQ248012.1, the ordinary artisan would have been able to choose the primer combination of Suzhou SEQ ID NOs: 22 and 15, as an obvious matter of design choice depending on what region of the KRAS gene exon 2 they wanted to amplify. Further, the ordinary artisan would have been able to choose a particular Suzhou primer combination through routine experimentation, and would have been motivated to do so in order to optimize an assay as needed.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Suzhou and incorporate the COLD-PCR of Milbury. Suzhou teaches the need for rapid detection of gene mutations. The ordinary artisan understands that gene mutations are often present in low-abundance in biological samples. Milbury teaches that COLD-PCR can be used to selectively amplify low-abundance DNA variants. Therefore, the ordinary artisan would have been motivated to incorporate the Milbury COLD-PCR into the method of Suzhou in order to increase the efficiency of amplifying low-abundance mutations. The ordinary artisan would also have been able to optimize the primer design to have a particular Tc through routine experimentation, based on the teachings in Milbury which describe how to determine the Tc experimentally, and based on the Tm-based estimates, also taught in Milbury. The ordinary artisan would have had an expectation of success as optimizing PCR protocols and designing primers is well-known in the art.
	In addition, to the extent that the primers would be optimized in conjunction with modifying the Suzhou method with the Milbury COLD-PCR and experimentally confirming the Tc, the ordinary artisan would have been able to design the specific primer sequences and choose the specific combination of primers through routine experimentation in order to optimize the primer sequences for a particular assay. The ordinary artisan would have been additionally motivated to shorten the length of the primers, and consequently of the resulting amplicons, in order to improve the ability of the COLD-PCR assay to distinguish between the target amplicons, as taught by Milbury and Gundry. Finally, the ordinary artisan would have been motivated to optimize the primer pair combination in order to amplify a target region of interest as an obvious matter of design choice. The ordinary artisan would have had an expectation of success as optimizing PCR protocols and designing primers is well-known in the art.

	Regarding dependent claims 7 and 9, Suzhou additionally teaches wherein the presence of a mutation is used to determine appropriate treatment (p. 1, last para. through p. 2, paras. 1-2), as recited in claim 7, and wherein the method further comprises administration to the subject of suitable therapeutic (p. 2, para. 1: “individualized … treatment plan”), as recited in claim 9.

	Regarding dependent claims 11-14, Suzhou additionally teaches wherein the mutation is a point mutation (p. 1, para. 3), as recited in claim 11, wherein the amplification is carried out on circulating tumor DNA (p. 2, paras. 3, 6; p. 5, para. 1), as recited in claim 12, wherein the sample is a tumor biopsy sample (p. 2, para. 6: “pathological tissue”; p. 5, para. 1: “diseased tissue”), as recited in claim 13, and wherein the presence of more than one mutation is assessed (p. 11, para. 11: “[a]mong the DNA tests … of colon cancer patients, 11 cases were detected with KRAS-exon2 mutations, and 1 case was KRAS-exon3 mutations”), as recited in claim 14.

	Regarding claim 23, Suzhou teaches …
	A method of treating a subject for cancer (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”);
wherein the method comprises determination of the presence or absence of a mutation in the KRAS gene according to claim 2 (see citations above for claim 2);
and further comprising the administration of a therapeutic agent if a mutation is identified (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”; p. 2, para. 2: “detect KRAS mutations … assist clinicians in screening effective patients for anti-EGFR targeted drugs, realize personalized treatment of tumor patients”);
wherein the choice of therapeutic agent is determined based on the determined mutation profile (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive drug is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”; p. 2, para. 2: “detect KRAS mutations … assist clinicians in screening effective patients for anti-EGFR targeted drugs, realize personalized treatment of tumor patients”).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou (CN 101875972 A, and English machine translation) in view of Milbury (COLD-PCR: improving the sensitivity of molecular diagnostics assays, Expert Rev Mol Diagn, 11(2): 1-18, 2011), An (US Patent App. Pub. No. 2003/0050470) and Gundry (Amplicon Melting Analysis with Labeled Primers: A Closed-Tube Method for Differentiating Homozygotes and Heterozygotes, Clinical Chemistry, 49(3): 396-406, 2003), as evidenced by GenBank Accession No. JQ248012.1 (Homo sapiens clone B1102248 GTPase KRAS (KRAS) gene, exon 2 and partial cds, 2012) as applied to claim 2 above, and further in view of Mancini5 (The Use of COLD-PCR and High-Resolution Melting Analysis Improved the Limit of Detection of KRAS and BRAF Mutations in Colorectal Cancer, Journal of Molecular Diagnostics, 12(5): 705-711, 2010).

Regarding dependent claims 10 and 15, Mancini additionally teaches further comprising the determination of the presence or absence of a mutation in BRAF (e.g., abstract).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of modified Suzhou and incorporate the determination of BRAF mutations, as taught by Mancini. Suzhou teaches the importance for determining gene mutation profiles for determining prognosis and treatment of cancer. The ordinary artisan understands that tumors often include mutations in multiple genes. Mancini teaches screening both KRAS and BRAF in colorectal cancer to improve the ability to identify targeted therapy. Therefore, the ordinary artisan would have been motivated to add the BRAF screening of Mancini to the KRAS screening of modified Suzhou in order to improve treatment recommendations for patients, and would have had an expectation of success, as screening tumors for biomarkers is well-known in the art. 

Conclusion
Claims 2, 7, 9-15 and 23 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Suzhou was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        2 Millbury was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        3 GenBank Accession No. JQ248012.1 was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        4 The Tm was calculated using the Oligo Calc calculator, which is available online at http://biotools.nubic.northwestern.edu/OligoCalc.html. 
        5 Mancini was cited in the Information Disclosure Statement submitted March 6, 2020.